DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to Applicant’s amendment filed 2/23/2022.
Claims 2, 10-11, and 13-14 are amended.
Claims 1 and 3-4 are cancelled.
Claims 21-23 are newly added. 
Claims 2 and 5-23 are pending.

Response to Arguments
Applicant’s arguments with respect to amended claims 2 and 14 filed 2/23/2022 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. The Applicant’s amendment to claim 2 and 14, reciting “the sheet is coated by spraying an aqueous solution of at least one polyhydroxyalkanoate (PHA) onto the pleated sheet” has not previously been considered and has necessitated the new rejection below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 14 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1 and 14, the claim limitation “an aqueous solution of at least one polyhydroxyalkanoate” lacks written description. 
The Examiner asserts that a solution and a suspension are mixtures with different properties. A solution has a solute with small particle sizes which are uniformly distributed through a solvent. A suspension has a solute having a large particle size which are heterogeneously distributed in a solvent. 
The instant specification only has support for an aqueous suspension of PHA (see e.g. pp. 10, 13-15). While the specification also mentions a solution (see pp. 15-16), these solutions are do not contain any PHA. Moreover, PHA is substantially insoluble in water (p. 13). Therefore, PHA cannot form a solution in water. 
The Examiner suggests amending the claim limitation to “an aqueous suspension of at least one polyhydroxyalkanoate.”


Claims 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 21-23, the claim limitation “the aqueous suspension” lacks antecedent basis. For examination purposes, the limitation will be interpreted as “the aqueous solution” as recited in claim 2 and 14. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 10-16, 18-19, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lord et al. (US 2021/0251280) in view of Cao et al. (US 2022/0053822).
Regarding claims 2 and 14, Lord discloses an aerosol-forming article (abstract; “aerosol-generating article”), the article (1c; Fig. 13) comprising:
an aerosol-forming substrate (2c);
an upstream filter element (4c; “support element”) immediately downstream of the aerosol-forming substrate (see Fig. 13);
a cooling element (7c) downstream of the upstream filter element (see Fig. 13); and
a wrapping layer (3c) circumscribing the aerosol-forming substrate, the upstream filter element, and the cooling element (see Fig. 13; para. 50);
wherein the cooling element comprises a sheet formed of a plastic material comprising polylactic acid (PLA) (para. 552; “sheet of polymeric composition) that is crimped and gathered (para. 553; “pleated sheet”) to have a plurality of longitudinal channels (paras. 91, 166), and
wherein an additive is sprayed or coated onto the surface of the sheet (para. 552), the additive being a flavorant or phase change material (para. 554).
However, Lord is silent as to the sheet is coated by spraying an aqueous solution of at least one polyhydroxyalkanoate (PHA) onto the pleated sheet.
Cao teaches an aerosol generating product (abstract) the product (10; Figs. 3-5) comprising: an aerosol atomizing element (20); a hollow cellulose acetate tube (60) immediately downstream of the aerosol atomizing element (see Fig. 3); a smoke cooling element (30; “aerosol-cooling element”) downstream of the hollow cellulose acetate tube (see Fig. 3); and a cigarette paper (50) coaxially wrapping the aerosol atomizing element, hollow cellulose acetate tube, and the smoke cooling element (para. 76), wherein the smoke cooling element is composed of encapsulated porous material containing cellulose acetate particles, which has longitudinal through holes (paras. 9, 42) and includes basic particles made by coating with an outer film layer (paras. 13, 15-17; see also para. 61, describing that the cooling element is made of cellulose acetate coated with a film of basic ultra-high molecular weight polyethylene) and including polyhydroxybutyrate and polyhydroxyalkanoate (para. 19). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a coating of polyhydroxybutyrate and/or polyhydroxyalkanoate as in Cao to the cooling element of Lord because (a) Lord suggests coating/spraying additives including phase change materials onto the surface of the sheet (para. 552, 554), and Cao recognizes that the surface film layer of basic particles undergoes a phase transformation (para. 34); and (b) such a modification achieves a better cooling effect thereby improving the smoking experience (Cao; para. 34) which is a desired by Lord (see para. 193).
Regarding the claim limitation “the sheet is coated by spraying an aqueous solution of at least on polyhydroxyalkanoate onto the pleated sheet,” the claim has been considered and interpreted as a product-by-process claim. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113. The instant specification describes that the coating is carried out by spraying an aqueous suspension of PHA and then dried at room temperature or in an oven for a sufficient time for the water to evaporate (p. 10, 13). This means that the water implied by the term “aqueous” is an intermediate product and not present in the final product due to the drying step.
Regarding the claim limitation “a method for quenching reactive oxygen species,” since modified Lord discloses the same article as claimed, the articles is expected to provide the result of “quenching reactive oxygen species.” “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 

Regarding claim 10, modified Lord further discloses that the aerosol-forming substrate comprises a gathered sheet of homogenized tobacco (para. 31; “gathered sheet of crimped homogenized tobacco”) and circumscribed by a paper wrapping layer (3c; para. 548).

Regarding claim 11-12, 16, and 18-19, modified Lord discloses polyhydroxybutyrate (PHB) (Cao; para. 19). Polyhydroxybutyrate would satisfy formula I. Specifically, R1 is a methyl, and n is 1. 


Regarding claim 13, modified Lord discloses the polyhydroxybutyrate and polyhydroxyalkanoate (Cao; para. 19). 
However, modified Lord does not explicitly teach the PHA having a weight-average molecular weight in the range of 10,000-1,000,000 Da. 
One of ordinary skill in the art would have recognized that optimization of weight-average molecular weights of PHA and/or PHB would positively impact the weight of the filter. Therefore, it would have been obvious to said skilled artisan to change the molecular weight of the PHA to obtain various amounts of filter weight because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05 II(B)). 

Regarding claim 15, modified Lord discloses that the aerosol-forming substrate includes humectants such as vegetable glycerine and their esters (e.g. glycerol) (para. 37; “glycerin”). 

Regarding claim 21 and 23, modified Lord discloses applying the additive to a surface of the sheet (paras. 231, 552; i.e. “only a first side”).
 Regarding the claim limitation “the sheet is coated by spraying an aqueous suspension of the at least on PHA onto the pleated sheet,” the claim has been considered and interpreted as a product-by-process claim. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113.

Claims 5-9, 11, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lord et al. in view of Cao et al. as applied to claim 2 above, and further in view of Sebastian et al. (US 2014/0096783; of the record) and Sebastian et al. (US 2014/0137879; of the record).
Regarding claims 5-7, modified Lord discloses the upstream filter element (4c; “support element”) being a hollow bore filter element with a hollow, longitudinally extending bore (para. 551; “hollow tubular element”) made from a cellulose acetate tow (para. 549; “fibers bonded to form a filtering element”).
However, modified Lord does not explicitly teach that the hollow tubular element is made from fibers bonded together to form a filtering element, that the fibers comprise at least one PHA, or that the PHA fibers surround the cellulose acetate fibers.
Sebastian ‘783 teaches a method and associated system for forming a biodegradable filter material (abstract) comprising combining a first plurality of cellulose acetate fibers with a second plurality of fibers comprising a polymeric material different from the first plurality of fibers to form a mixed fiber blend (paragraph 9), wherein the first plurality of fibers is cellulose acetate (paragraph 10), and the second plurality of fibers are degradable polymeric material, such as a regenerated cellulose or polyhydroxyalkanoate (Paragraph 11; “fiber comprise the at least one PHA”), and combining the fibers such that either the first fiber or second fiber is arranged to form a central core, and the other of the first fiber or second fiber is arranged perimetrically around the central core (paragraph 16, 35; see also Fig. 3; “the PHA fibers surrounding the cellulose acetate fibers”) and then applying a plasticizer to the fiber bundles (Paragraph 39). Sebastian further teaches that conventional filter elements comprising cellulose acetate tow require an undesirably long time to actually biodegrade (paragraph 5).
Sebastian ‘879 teaches a filter material including a degradable polyester and plasticizer (abstract) the filter material is a mixture of cellulose acetate fibers (Paragraph 29) and the degradable polyesters include polyhydroxyalkanoates, for example polyhydroxybutyrate or polyhydroxyvalerate (paragraph 9) and the plasticizer includes different chemicals in addition to triacetin (Paragraph 10-11), the plasticizer creates inter-fiber bonding necessary to achieve a desirable cohesiveness and rigidity in a cigarette filter (paragraph 8; “fibers bonded together to form a filtering element”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lord’s upstream filter element made of cellulose acetate to include a layer of polyhydroxyalkanoate fibers surrounding the cellulose acetate as in Sebastian ‘783 because (a) Sebastian ‘783 recognizes that traditional cellulose acetate filters undesirably take a long time to degrade (paragraph 5)  and (b) the modification enhances biodegradability through addition of the polyhydroxyalkanoate fibers (Sebastian ‘783; Paragraph 7-8). Moreover, said skilled artisan would be motivated to modify the composition of the plasticizer to include a mixture of triacetin and the solvent as listed in Sebastian ‘789 in order to achieve the predictable result of providing a level of inter-fiber bonding to achieve a desirable cohesiveness and rigidity in the cigarette (Sebastian ‘789; Paragraph 8).

Regarding claim 8-9, modified Lord further discloses a downstream (terminal) filter element (5c; “mouthpiece filter”) located at an extreme downstream end of the article (see Fig. 13), the downstream filter element is made of cellulose acetate tow (para. 549).
However, modified Lord is silent as to the mouthpiece filter comprises cellulose acetate fibers bonded together by PHA fibers surrounding the cellulose acetate fibers.
Sebastian ‘783 teaches a method and associated system for forming a biodegradable filter material (abstract) comprising combining a first plurality of cellulose acetate fibers with a second plurality of fibers comprising a polymeric material different from the first plurality of fibers to form a mixed fiber blend (paragraph 9), wherein the first plurality of fibers is cellulose acetate (paragraph 10), and the second plurality of fibers are degradable polymeric material, such as a regenerated cellulose or polyhydroxyalkanoate (Paragraph 11), and combining the fibers such that either the first fiber or second fiber is arranged to form a central core, and the other of the first fiber or second fiber is arranged perimetrically around the central core (paragraph 16, 35; see also Fig. 3) and then applying a plasticizer to the fiber bundles (Paragraph 39). Sebastian further teaches that conventional filter elements comprising cellulose acetate tow require an undesirably long time to actually biodegrade (paragraph 5).
Sebastian ‘879 teaches a filter material including a degradable polyester and plasticizer (abstract) the filter material is a mixture of cellulose acetate fibers (Paragraph 29) and the degradable polyesters include polyhydroxyalkanoates, for example polyhydroxybutyrate or polyhydroxyvalerate (paragraph 9) and the plasticizer includes different chemicals in addition to triacetin (Paragraph 10-11), the plasticizer creates inter-fiber bonding necessary to achieve a desirable cohesiveness and rigidity in a cigarette filter (paragraph 8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lord’s downstream filter element made of cellulose acetate to include a layer of polyhydroxyalkanoate fibers surrounding the cellulose acetate as in Sebastian ‘783 because (a) Sebastian ‘783 recognizes that traditional cellulose acetate filters undesirably take a long time to degrade (paragraph 5)  and (b) the modification enhances biodegradability through addition of the polyhydroxyalkanoate fibers (Sebastian ‘783; Paragraph 7-8). Moreover, said skilled artisan would be motivated to modify the composition of the plasticizer to include a mixture of triacetin and the solvent as listed in Sebastian ‘789 in order to achieve the predictable result of providing a level of inter-fiber bonding to achieve a desirable cohesiveness and rigidity in the cigarette (Sebastian ‘789; Paragraph 8).

Regarding claim 11, 17, and 20, modified Lord discloses the polyester including PHA has the formula of –[C(O)-R-O]n where n is an integer, and R is preferably a C1-C10 alkylene (Sebastian ‘783; Paragraph 68). 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Lord et al. in view of Cao et al. as applied to claim 2 above, and further in view of Luo et al. (US 2022/0079215).
Regarding claim 22, modified Lord discloses the article as discussed above with respect to claim 1, wherein the cooling element comprises a sheet formed of a plastic material comprising polylactic acid (PLA) (para. 552) that is crimped and gathered (para. 553) to have a plurality of longitudinal channels, wherein the additive is coated on a surface of the sheet (paras. 231, 552; i.e. “only a first side”).
However, modified Lord is silent as to spraying the at least on PHA onto first and second sides of the pleated sheet. 
Luo teaches a cooling cigarette filter (abstract) comprising a cooling section (2; Fig. 1) provided with one or more channels (6) and an inner surface of each channel is coated with a cooling material being a phase change material (para. 8; “second sides of the sheet”). Luo teaches another embodiment in which the cooling section is made by repeatedly bending or twisting a paper (para. 21), wherein one or both sides of the paper are coated with the cooling material (para. 25). Luo additionally teaches that smoke to be cooled enters the cooling section which fully contacts the cooling material to exchange heat to lower the temperature of the smoke, wherein the amount of cooling material can be selected according to cooling needs (para. 9; see also para. 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the known method of (a) providing a cooling material on the inner surface of channels of a cooling section or (b) applying a coating on one or both sides of a cooling section as in Luo to the cooling element of modified Lord (thereby increasing the amount of PHA or PHB in the cooling element in order to further reduce the temperature of smoke entering the mouth thereby improving the smoking experience (Luo; para. 6). 
Regarding the claim limitation “the sheet is coated by spraying an aqueous suspension of the at least on PHA onto the pleated sheet,” the claim has been considered and interpreted as a product-by-process claim. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294. The examiner can normally be reached Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712